Exhibit 10.5

August 11, 2020

Fortress Value Acquisition Corp. II

1345 Avenue of the Americas

46th Floor

New York, New York 10105

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Fortress Value Acquisition Corp. II, a Delaware corporation
(the “Company”), and Deutsche Bank Securities Inc., Morgan Stanley & Co. LLC and
BofA Securities, Inc., as representatives (the “Representatives”) of the several
underwriters (collectively, the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”), of 34,500,000 of the Company’s
units (including up to 4,500,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-fifth of one redeemable warrant. Each whole warrant (each, a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment. The Units shall be sold in
the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company shall apply to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Fortress Acquisition Sponsor II LLC, a Delaware limited liability
company (the “Sponsor”), and each of the undersigned individuals, each of whom
is a director or member of the Company’s board of directors and/or management
team (each, an “Insider” and collectively, the “Insiders”), hereby agrees with
the Company as follows:

1. The Sponsor and each Insider agrees with the Company that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any shares of Capital Stock owned by it, him or her in favor of any proposed
Business Combination and (ii) not redeem any shares of Capital Stock owned by
it, him or her in connection with such stockholder approval.

2. The Sponsor and each Insider hereby agrees with the Company that in the event
that the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering, or such later period approved by the
Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for



--------------------------------------------------------------------------------

the purpose of winding up, (ii) as promptly as reasonably possible but not more
than 10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining stockholders and the
Company’s board of directors, dissolve and liquidate, subject in each case to
the Company’s obligations under Delaware law to provide for claims of creditors
and other requirements of other applicable law. The Sponsor and each Insider
agrees to not propose any amendment (i) to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering or (ii) with respect to any other provision of
the Company’s amended and restated certificate of incorporation relating to
stockholders’ rights or pre-initial Business Combination activity, unless the
Company provides its Public Stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes, divided by the number
of then outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor and
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares they hold if the Company
fails to consummate a Business Combination within 24 months from the date of the
closing of the Public Offering). The Sponsor and each Insider hereby further
waives, with respect to any shares of Common Stock held by it, him or her, if
any, any redemption rights it, he or she may have in connection with a
stockholder vote to approve an amendment to the Company’s amended and restated
certificate of incorporation (A) to modify the substance or timing of the
Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering or (B) with respect to any other provision
relating to stockholders’ rights or pre-Business Combination activity.

 

2



--------------------------------------------------------------------------------

3. Notwithstanding the provisions set forth in 7(a) and (b) below, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, the Sponsor and each Insider shall not, without the
prior written consent of the Representatives, (i) sell, offer to sell, contract
or agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations of the
Commission promulgated thereunder, with respect to any Units, shares of Common
Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by it,
him or her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply (i) to the transfer of Founder
Shares to any independent director appointed or elected to the Company’s board
of directors after the Public Offering or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer. In addition, the provisions of this
paragraph will not in any way limit the ability of the Sponsor to enter into
agreements with employees of the Sponsor or any of its affiliates or employees
of Fortress Investment Group LLC or any of its affiliates relating to the
transfer of direct or indirect interests in the Founder Shares to such persons,
provided that such transfer is not effected until the expiration of the Founder
Shares Lock-Up Period (as defined below), or admitting such persons as members
of the Sponsor, as long as, to the extent any reporting obligation under
Section 16 of the Exchange Act is triggered as a result of such agreements, any
related filing under Section 16 of the Exchange Act includes a practical
explanation as to the nature of such agreement.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or (ii) a prospective target business with which the Company
has discussed entering into a transaction agreement (a “Target”); provided,
however, that such indemnification of the Company by the Sponsor shall apply
only to the extent necessary to ensure that such claims by a third party for
services rendered (other than the Company’s independent public accountants) or
products sold to the Company or a Target do not reduce the amount of funds in
the Trust Account to below (i)

 

3



--------------------------------------------------------------------------------

$10.00 per Offering Share or (ii) such lesser amount per Offering Share held in
the Trust Account due to reductions in the value of the trust assets as of the
date of the liquidation of the Trust Account, in each case, net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay its taxes, except as to any claims by a third party (including a Target) who
executed a waiver of any and all rights to seek access to the Trust Account and
except as to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible to
the extent of any liability for such third party claims. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense. For the avoidance of doubt, none of the
Company’s officers or directors will indemnify the Company for claims by third
parties, including, without limitation, claims by vendors and prospective target
businesses.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 4,500,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,125,000 multiplied by a fraction, (i) the numerator of which is 4,500,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 4,500,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the number of Founder Shares will
equal an aggregate of 20.0% of the Company’s issued and outstanding Capital
Stock after the Public Offering. To the extent that the size of the Public
Offering is increased or decreased, the Company will effect a stock dividend,
share contribution back to capital or other appropriate mechanism, as
applicable, with respect to the Founder Shares immediately prior to the
consummation of the Public Offering in such amount as to maintain the number of
Founder Shares prior to the Public Offering at 20% of the Company’s issued and
outstanding Capital Stock of the Public Offering. In connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 4,500,000 in the numerator and denominator of the formula in the first
sentence of this paragraph shall be changed to a number equal to 15% of the
number of shares included in the Units issued in the Public Offering and (B) the
reference to 1,125,000 in the formula set forth in the immediately preceding
sentence shall be adjusted to such number of Founder Shares that the Sponsor
would have to return to the Company in order for the number of Founder Shares to
equal an aggregate of 20.0% of the Company’s issued and outstanding Capital
Stock after the Public Offering.

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

4



--------------------------------------------------------------------------------

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earliest to occur of: (A) one year after the completion of the
Company’s initial Business Combination; (B) subsequent to the Company’s initial
Business Combination, if the last reported sale price of the shares of Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days with any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination; and (C) the date following the
completion of the Company’s initial Business Combination on which the Company
completes a liquidation, merger, stock exchange, reorganization or other similar
transaction that results in all of the Company’s Public Stockholders having the
right to exchange their share of common stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the conversion of the Private Placement Warrants), until 30 days after the
completion of the Company’s initial Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor,
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers, directors or
employees, any affiliates or family members of any of the Company’s officers,
directors or employees, any members or employees of the Sponsor, or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of an initial Business Combination; (g) by virtue of the laws
of the State of Delaware or the Sponsor’s limited liability company agreement
upon dissolution of the Sponsor; and (h) in the event of the Company’s
liquidation, merger, capital stock exchange, reorganization or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
subsequent to the completion of the Company’s initial Business Combination;
provided, however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement agreeing to be bound by the
restrictions herein.

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to such Insider’s background. The Sponsor’s
and each Insider’s questionnaire furnished to the Company is true and accurate
in all respects. The Sponsor and each Insider represents and warrants that: it,
he or she is not subject to or a

 

5



--------------------------------------------------------------------------------

respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor not any Insider
nor any affiliate of the Sponsor or any Insider, shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
repayment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the Company’s initial Business
Combination: repayment of a loan and advances of up to an aggregate of $300,000
made to the Company by the Sponsor to cover offering-related and organizational
expenses; payment to an affiliate of the Sponsor for office space,
administrative and support services for a total of $20,000 per month;
reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants of the post Business Combination
entity at a price of $1.50 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it, he or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 8,625,000 shares of the Company’s
Class F common stock, par value $0.0001 per share, initially issued to the
Sponsor (or 7,500,000 shares if the over-allotment option is not exercised by
the Underwriters) for an aggregate purchase price of $25,000, or approximately
$0.003 per share, prior to the consummation of the Public Offering; (iv)
“Private Placement Warrants” shall mean the Warrants to purchase up to 5,333,333
shares of Common Stock of the Company (or 5,933,333 shares of Common Stock if
the over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $8,000,000 in the aggregate (or
$8,900,000 if the over-allotment option is exercised in full), or $1.50 per
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (v) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (vi)

 

6



--------------------------------------------------------------------------------

“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Public Offering shall be deposited; and (vii) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by September 14, 2020;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely,

FORTRESS ACQUISITION SPONSOR II LLC By:  

/s/ Alexander Gillette

Name:   Alexander Gillette Title:   Secretary

 

 

By:  

/s/ Joshua A. Pack

Name:   Joshua A. Pack

 

 

By:  

/s/ Andrew A. McKnight

Name:   Andrew A. McKnight

 

 

By:  

/s/ Daniel N. Bass

Name:   Daniel N. Bass

 

 

By:  

/s/ Micah B. Kaplan

Name:   Micah B. Kaplan

 

 

By:  

/s/ Alexander P. Gillette

Name:   Alexander P. Gillette

 

 

By:  

/s/ Marc Furstein

Name:   Marc Furstein

 

 

By:  

/s/ Leslee Cowen

Name:   Leslee Cowen

 

 

By:  

/s/ Aaron F. Hood

Name:   Aaron F. Hood



--------------------------------------------------------------------------------

By:  

/s/ Carmen A. Policy

Name:   Carmen A. Policy

 

 

By:  

/s/ Rakefet Russak-Aminoach

Name:   Rakefet Russak-Aminoach

 

 

By:  

/s/ Sunil Gulati

Name:   Sunil Gulati

 

 

Acknowledged and Agreed: FORTRESS VALUE ACQUISITION CORP. II By:  

/s/ Alexander P. Gillette

Name:   Alexander P. Gillette Title:   General Counsel